     Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


Civil Action No.

JAMES RODARMEL and
TIMOTHY RODARMEL,

               Plaintiffs,

v.

ALLSTATE NORTHBROOK INDEMNITY
COMPANY,

               Defendant.



                                   NOTICE OF REMOVAL


TO:     THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
        THE DISTRICT OF COLORADO

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Allstate Northbrook Indemnity Company (“Allstate”) hereby removes this action from the

District Court, Denver County, Colorado to the United States District Court for the District of

Colorado, on the ground that jurisdiction exists under 28 U.S.C. § 1332. In support of removal,

Allstate states as follows:

                                        BACKGROUND

        1.     On August 21, 2019, Plaintiffs James Rodarmel and Timothy Rodarmel

(collectively, “Plaintiffs”) filed a Complaint for Damages and Jury Demand (“Complaint”)

against Allstate in the District Court, Denver County, Colorado, bearing Civil Action No.

2019CV33204 (the “State Court Action”).
   Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 2 of 8




         2.    Plaintiffs served Allstate with the Complaint on August 27, 2019, by service on

its registered agent, the Colorado Division of Insurance. (See Affidavit of Service, filed

herewith.)

         3.    The Complaint alleges that on or about June 20, 2018, Plaintiffs were involved in

a traffic accident caused by an uninsured motorist (the “Collision”). (Compl. ¶¶ 4-13, 19.)

Plaintiffs further allege that they suffered injuries and required medical treatment as a result of

the Collision. (Id. ¶¶ 14-15.)

         4.    Plaintiffs allege that “[o]n the date of the [C]ollision, James Rodarmel had an

insurance contract with Allstate providing compensation for bodily injuries and related losses

caused by uninsured drivers,” and that the insurance contract covered “injured passengers such

as Timothy Rodarmel . . . .” (the “Policy”) (Id. ¶¶ 20-21).

         5.    Plaintiffs submitted claims for uninsured motorist benefits under the Policy. (Id.

¶ 23.)

         6.    Plaintiffs allege that Allstate failed to reasonably investigate and evaluate their

claims, and has unreasonably delayed or denied payment of uninsured motorist benefits owed

under the Policy. (Id. ¶¶ 56-60, 66-70, 86, 90, 95, 101.)

         7.    Plaintiffs each assert three claims for relief: (1) breach of contract;

(2) unreasonable delay and denial of their claims under C.R.S. §§ 10-3-1115 and 1116; and

(3) common law bad faith breach of contract. (Id. ¶¶ 71-84, 85-92, and 93-104.)

         8.    Plaintiffs seek compensatory damages for their breach of contract and common

law bad faith claims, “two times the covered uninsured motorist benefit plus reasonable




                                                  2
      Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 3 of 8




attorney’s fees and costs” for their statutory bad faith claims, and pre- and post-judgment

interest. (Id. ¶¶ 77, 84, 88, 92, 98, 104; see also p. 10, WHEREFORE clause.)

         9.    Allstate contends that its actions were reasonable, and it did not breach the

insurance contract, did not act in bad faith, and did not violate C.R.S. §§ 10-3-1115 and 1116.

                                  GROUNDS FOR REMOVAL

I.       REMOVAL IS TIMELY

         10.   This Notice of Removal is filed within thirty (30) days after service of the

Complaint on Defendant, which occurred on August 27, 2019. (See Affidavit of Service filed

herewith.)

         11.   Removal of this action is therefore timely under 28 U.S.C. § 1446(b)(1). See

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (stating that

“defendant’s period for removal will be no less than 30 days from service”).

II.      DIVERSITY OF CITIZENSHIP EXISTS

         12.   A notice of removal need only plausibly allege facts establishing diversity

jurisdiction. See Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).

Extrinsic proof of facts establishing diversity jurisdiction may be required only when the plaintiff

challenges or the court questions jurisdiction. See id.

         13.   According to the Complaint, Plaintiffs are residents and citizens of Colorado. (See

Compl. ¶¶ 1-2.)

         14.   Allstate Northbrook Indemnity Company is an insurance company organized

under the laws of the State of Illinois with its principal place of business also in the State of

Illinois. (See Colorado Division of Insurance Producer Search, attached as Exhibit A.)



                                                   3
   Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 4 of 8




Therefore, Allstate is a citizen of Illinois. See Grynberg v. Kinder Morgan Energy Partners,

L.P., 805 F.3d 901, 905 (10th Cir. 2015), cert. denied, 136 S. Ct. 1714 (2016) (“For diversity, a

corporation is a citizen of its state of incorporation and the state where its principal place of

business is located.”).

       15.      Because the parties are citizens of different states, and Allstate is not a citizen of

Colorado, complete diversity exists and removal is proper. See 28 U.S.C. § 1332(a)(1),

§ 1332(c)(1), and § 1441; see also Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 847 & n.6

(10th Cir. 1988) (direct action proviso in § 1332 does not affect suits brought by insured against

own insurer).

III.   THE AMOUNT IN CONTROVERSY EXCEEDS $75,000, EXCLUSIVE OF
       INTEREST AND COSTS

       16.      The amount in controversy in this action exceeds $75,000, exclusive of interest

and costs, as is required to maintain diversity jurisdiction. See Dart Cherokee, 135 S. Ct. at 554

(“[A]s specified in § 1446(a), a defendant’s notice of removal need include only a plausible

allegation that the amount in controversy exceeds the jurisdictional threshold.”).

       17.      Plaintiffs allege that their combined medical expenses and lost wages amount to

more than $32,850. (Compl. ¶¶ 31-33.) Plaintiffs further allege that “Allstate has not paid

anything to [them] for their claims.” (Id. ¶ 52.)

       18.      In addition to seeking the covered benefit of approximately $32,850, should

Plaintiffs succeed in their claims under C.R.S. §§ 10-3-1115 and 1116, they seek two times the

covered benefit, attorneys’ fees, and costs. (Id. ¶¶ 88, 92.) See American Family Mut. Ins. Co. v.

Barriga, 418 P.3d 1181 (Colo. 2018) (discussing the calculation of damages under § 10-3-1116).




                                                    4
   Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 5 of 8




Applying the statute’s multiplier to Plaintiffs’ combined medical expenses and lost wages,

Plaintiffs are therefore seeking over $98,550.

       19.     Plaintiffs also seek attorney fees. The Complaint’s request for an award of

attorney fees under C.R.S. § 10-3-1116 alone in a case involving relief of this nature places the

amount in controversy over the $75,000 threshold. (See Compl. ¶¶ 88, 92.) “[W]hen a statute

permits recovery of attorney’s fees a reasonable estimate may be used in calculating the

necessary jurisdictional amount in a removal proceeding based upon diversity of citizenship.”

Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998). Although the fees cannot be

calculated with certainty at this juncture, it is undisputed that substantial attorney fees will be

incurred in this matter.

       20.     Finally, Plaintiff’s civil cover sheet filed in the State Court Action confirms that

the amount in controversy exceeds $75,000, exclusive of interest and costs. Plaintiffs indicated

that they seek “a monetary judgment . . . for more than $100,000.00, including any penalties or

punitive damages, but excluding attorney fees, interest and costs.” (See State Court Civil Cover

Sheet filed herewith.) Plaintiffs’ representation on their civil cover sheet establishes for the

purposes of federal diversity jurisdiction that Plaintiffs seek in excess of $75,000 in disputed

damages, exclusive of attorney fees, interest and costs. See Paros Props. LLC v. Colo. Cas. Ins.

Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016) (noting that state court civil cover sheet

unambiguously indicated the amount in controversy was more than $100,000 and that there was

“no reason not to credit an assertion by an officer of the court on a matter of significant

consequence in the state proceeding”).




                                                   5
   Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 6 of 8




       21.     In light of the foregoing, the amount in controversy exceeds $75,000, exclusive of

interest and costs.

                                              VENUE

       22.     Venue is proper in the District of Colorado pursuant to 28 U.S.C. §§ 1391(b)(2)

and 1446(a), based on the allegations contained in the Complaint.

                      PROCESS, PLEADINGS, AND ORDERS SERVED

       23.     As required by 28 U.S.C. § 1446(a), Local Civil Rule 81.1, and this Court’s

Electronic Case Filing Procedures, Version 6.1, Section IV, 4.4(b), copies of service of process,

pleadings, and orders filed in the State Court Action are being provided along with this Notice of

Removal.

                                    NOTICE OF REMOVAL

       24.     Pursuant to 28 U.S.C. § 1446, the filing of a copy of this Notice with the Clerk of

the State Court effects the removal of the State Court Action. A copy of the Notice of Filing of

Notice of Removal, filed contemporaneously in the State Court Action, is filed herein with this

Notice of Removal.

                                          NO WAIVER

       25.     No waiver, and no admission of fact, law, or liability, including, without

limitation, the amount of damages, if any, is intended by this Notice of Removal, and all

defenses, affirmative defenses, and rights are hereby reserved.

                                         CONCLUSION

       26.     For the reasons set forth above, Defendant removes this action to the United

States District Court for the District of Colorado.



                                                  6
   Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 7 of 8




       27.     Further, to the extent the Court has any questions regarding the issue of diversity

of citizenship between the parties, Defendant reserves the right to conduct limited discovery on

the issue of diversity jurisdiction, as allowed by McPhail v. Deere & Co., 529 F.3d 947, 954

(10th Cir. 2008).



Dated: September 25, 2019                     Respectfully submitted,

                                               I hereby certify that I am a member in good
                                               standing of the bar of this Court

                                              s/ Carrie M. Hobbs
                                              Terence M. Ridley
                                              Carrie M. Hobbs
                                              Wheeler Trigg O’Donnell LLP
                                              370 Seventeenth Street, Suite 4500
                                              Denver, CO 80202-5647
                                              Telephone: 303.244.1800
                                              Facsimile: 303.244.1879
                                              Email: ridley@wtotrial.com
                                              Email: hobbs@wtotrial.com

                                              Attorneys for Defendant
                                              Allstate Northbrook Indemnity Company




                                                 7
   Case 1:19-cv-02751 Document 1 Filed 09/25/19 USDC Colorado Page 8 of 8




                           CERTIFICATE OF SERVICE (CM/ECF)

        I HEREBY CERTIFY that on September 25, 2019, I electronically filed the foregoing
NOTICE OF REMOVAL with the Clerk of Court using the CM/ECF system and that a copy of
the foregoing was served on the following via email:

DezaRae D. LaCrue
Patric LeHouillier
Franklin D. Azar & Associates, P.C.
14426 East Evans Avenue
Aurora, CO 80014
lacrued@fdazar.com
lehouillierp@fdazar.com

Attorneys for Plaintiffs

                                      s/ Carrie M. Hobbs
                                      Carrie M. Hobbs
                                      Wheeler Trigg O’Donnell LLP
                                      370 Seventeenth Street, Suite 4500
                                      Denver, CO 80202-5647
                                      Telephone: 303.244.1800
                                      Facsimile:    303.244.1879
                                      Email: hobbs@wtotrial.com

                                      Attorney for Defendant
                                      Allstate Northbrook Indemnity Company




                                            8
